Citation Nr: 1009472	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  03-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder to 
include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1958.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the Veteran's claim for service 
connection for a low back disorder secondary to a service-
connected left knee disability.  The Veteran disagreed and 
perfected an appeal.

In May 2004, the Veteran and his representative presented 
evidence and testimony in support of his claim at a hearing 
at the RO before an acting Veterans Law Judge (VLJ).  A 
transcript of that hearing has been attached to the Veteran's 
VA claims folder.

In a January 2005 decision, the Board remanded the claim for 
further evidentiary development.  In a June 2007 decision, 
the Board denied the Veteran's claim for service connection 
for a low back disorder.

In a December 2007 Court Order, the Court of Appeals for 
Veterans Claims (Court) remanded the claim pursuant to a 
Joint Motion for Remand.

In a February 2008 decision, the Board remanded the claim for 
scheduling of a video conference hearing with a VLJ.  In May 
2008, the Veteran and his representative presented evidence 
and testimony in support of his claim at a video conference 
hearing before the undersigned VLJ.  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

In a June 2008 decision, the Board remanded the claim for 
further evidentiary development.  In a September 2009 
decision, the Board remanded the claim for compliance with 
the June 2008 remand pursuant to Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

The evidence supporting findings of a current back disorder 
that has been aggravated by the Veteran's service-connected 
left knee disability is at least in equipoise.


CONCLUSION OF LAW

Entitlement to service connection for a low back disorder is 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected left knee 
degenerative joint disease disability has caused him to shift 
his weight to his right leg which has directly aggravated his 
low back disorder.  The Board will briefly discuss 
preliminary matters and then render a decision on the issue 
on appeal.

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).


The Veteran was informed in an October 2008 letter that in 
order to substantiate his claim for secondary service 
connection, the evidence must show a current condition, a 
service-connected disability and evidence of a relationship 
between the current condition and the service-connected 
disability.  The Board observes that the Veteran was further 
informed in March 2006 letter of how VA determines a 
disability rating and an effective date as required by the 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was further notified in the October 2008 that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service medical records, all private medical records 
identified by the Veteran and all VA medical records 
pertaining to the Veteran's claims.  The Veteran has received 
medical examinations pertaining to his claim for service 
connection for hearing loss including the March 2009 
examination.  

As discussed below, the Board finds in favor of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4). 

VA has further assisted the Veteran throughout the course of 
this appeal by providing him and his representative with 
statements of the case which informed them of the laws and 
regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As indicated in the Introduction, the Veteran has 
presented evidence at a video conference hearing before the 
undersigned VLJ.

Pertinent law and regulation

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board will address each Wallin element in turn.  With 
regard to element (1), the medical evidence of record 
establishes that the Veteran has a low back disorder 
diagnosed as right thoracolumbar scoliosis due to the 
osteoarthritis of the thoracolumbosacral spine from T10 to 
L5.  See March 2009 VA examination report.  Thus, element (1) 
is satisfied.

With regard to element (2), the record shows the Veteran is 
service-connected for left knee degenerative joint disease 
(djd).  Thus, element (2) is satisfied.

With regard to element (3), the Board notes that the 
September 2009 Board remand addressed the fact that the March 
2009 VA examiner had determined that there was no causal 
connection between the Veteran's knee disability and his back 
condition, but did not address whether the Veteran's service 
connected knee disability aggravated the back condition.  
Essentially, the Board found that the March 2009 opinion 
addressed the first aspect of the second prong of Allen 
whether the Veteran's back condition was caused by the 
Veteran's service-connected left knee disability, but it did 
not address the second aspect of whether the Veteran's left 
knee disability aggravated the Veteran's back condition.  The 
lack of such an opinion required further clarification.  

The attempt to clarify the opinion came in an October 2009 
addendum to the March 2009 examination report.  The examining 
physician did no plainly state whether the Veteran's left 
knee disability aggravated his current back condition.  
Without such an opinion, the March 2009 report carries no 
probative value with regard to the issue before the Board.

The medical evidence includes two other opinions which do 
indicate that the Veteran's back condition was aggravated by 
the Veteran's left knee disability.  First, a January 2007 VA 
orthopedic consult in which Dr. R.S., M.D., stated that he 
thought the Veteran's "back and hip pain are stemming from 
the injury to the left knee."  Second, in a June 2008 
letter, Dr. R.D., a chiropractor, stated that he had treated 
the Veteran and concluded that over time, the Veteran shifted 
weight from his left leg to his right leg "which directly 
resulted in left convexity and osteophyte formations of the 
lumbar spine."  Considering the record as a whole, the Board 
finds that the evidence supporting Wallin element (3) is at 
least in equipoise.

For those reasons, the Board finds that entitlement to 
service connection for a back disorder due to aggravation 
caused by the Veteran's left knee disability is warranted.  




ORDER

Entitlement to service connection for a low back disorder to 
include as secondary to a service-connected left knee 
disability is granted, subject to controlling regulations 
governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


